Citation Nr: 1103574	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left shoulder 
disability

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left leg/knee 
disability.

6.  Entitlement to service connection for a right leg disability.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for left ear hearing loss.

10.  Entitlement to service connection for a disability 
manifested by vertigo/dizziness.

11.  Entitlement to service connection for a cardiovascular 
disease (to include as due to electric shock).

12.  Entitlement to a compensable rating for a left knee scar.  

13.  Entitlement to a compensable rating for residuals of a 
broken right fifth toe.

14.  Entitlement to a rating in excess of 10 percent for 
temporomandibular joint trismus (TMJ) due to subluxation.

15.  Entitlement to a rating in excess of 20 percent for chronic 
prostatitis. 

16.  Entitlement to a compensable rating for right tympanic 
membrane perforation.

17.  Entitlement to a compensable rating for residuals of removal 
of salivary gland.

18.  Entitlement to a compensable rating for an anterior 
tonsillar pillar papilloma.

19.  Entitlement to a compensable rating for residuals of removal 
of retro auricular sebaceous cysts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1955 to September 1981.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 rating 
decision of the Muskogee, Oklahoma Department of Veterans Affairs 
(VA) Regional Office (RO).  In April 2008, a hearing was held 
before a decision review officer (DRO); a transcript of the 
hearing is associated with the claims file.  In June 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.    

The matters of service connection for left ear hearing 
loss, cardiovascular disease, hypertension, a disability 
manifested by vertigo/dizziness, and a left leg/knee 
disability and increased ratings for TMJ and chronic 
prostatitis are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.  


FINDINGS OF FACT

1.  A chronic low back disability was not manifested in service, 
and it is not shown that the Veteran has, or during the pendency 
of the claim has had, a chronic low back disability.

2.  A chronic left shoulder disability was not manifested in 
service, and it is not shown that the Veteran has, or during the 
pendency of the claim has had, a chronic left shoulder 
disability.

3.  A chronic right shoulder disability was not manifested in 
service, and it is not shown that the Veteran has, or during the 
pendency of the claim has had, a chronic right shoulder 
disability.

4.  A chronic right knee disability was not manifested in 
service, and the preponderance of the evidence is against a 
finding that the Veteran's current right knee disability is 
related to an event, injury, or disease in service.

5.  A chronic right leg disability was not manifested in service 
and the preponderance of the evidence is against a finding that 
the Veteran's current right leg disability is related to an 
event, injury, or disease in service.

6.  Chronic sinusitis was not manifested in service and the 
preponderance of the evidence is against a finding that the 
Veteran's current sinusitis is related to an event, injury, or 
disease in service.

7.  The Veteran's left knee scar is 4 square cm; it is not 
painful or unstable, and; there is no limitation of function.  

8.  The Veteran's right foot disability picture approximates a 
moderate foot disability, and moderately severe foot disability 
is not shown.  

9.  The Veteran's right perforated tympanic membrane (since 
resolved) is currently evaluated at the maximum noncompensable 
evaluation under Diagnostic Code 6211.  

10.  The Veteran's anterior tonsillar papilloma is not manifested 
by any residual symptoms or functional impairment, and 
hoarseness, with inflammation of the cords or mucous membranes is 
not shown.

11. The Veteran's scar residuals of retroauricular sebaceous 
cysts are not manifested by one or more characteristics of 
disfigurement.  

12.  The Veteran's residuals of removal of salivary gland is 
manifested by dry mouth, and additional functional impairment is 
not shown.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Service connection for a right leg disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

6.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

7.  A compensable rating for the Veteran's left knee scar is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, 4.118, Diagnostic Codes (Codes) 7801-7805 
(2010).   

8.  A rating of 10 percent (but no higher) is warranted for the 
Veteran's residuals of a broken fifth right toe.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.71a, 
Code 5284 (2010).   

9.  A compensable rating is not warranted for the Veteran's right 
perforated tympanic membrane.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.31, 4.87, Code 6211 (2010).   

10.  A compensable rating is not warranted for the Veteran's 
anterior tonsillar papilloma.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.31, 4.97, Code 6516 (2010).   

11.  A compensable rating is not warranted for the Veteran's scar 
residuals of retroauricular sebaceous cysts.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.31, 
4.118, Code 7801 (2010).   

12.  A compensable rating is not warranted for the Veteran's 
residuals of removal of salivary gland.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.20, 4.31, 4.114, 
Code 7344 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Service connection

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  A February 2007 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It also informed him of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.  The Board further notes that, 
in the present case, initial notice was issued prior to the 
August 2007 adverse determination on appeal; thus, no timing 
issue exists with regard to the notice provided the claimant.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Governing regulations provide that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Regarding service connection for low back, right shoulder, and 
left shoulder disabilities, the evidence of record does not 
establish that the Veteran has the claimed disabilities.  
Accordingly, Factor A of McLendon is not met and VA examinations 
are not warranted.  

Regarding service connection for a right leg and knee 
disabilities and sinusitis, the evidence of record does not 
indicate that the Veteran's current disabilities may be 
associated with service.  Accordingly the low threshold of Factor 
C of McLendon is not met and a VA examination is not warranted.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  

	Increased Ratings

As the rating decision on appeal granted service connection and 
assigned disability ratings and effective dates for the awards, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A June 2008 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; and a September 2009 supplemental SOC 
readjudicated the matter after the Veteran and his representative 
had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had 
ample opportunity to respond/supplement the record and has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in June 2007 (three examinations) 
and February 2008.  The examinations are adequate to assess the 
disabilities as the examiners expressed familiarity with the 
histories of the disabilities, and conducted thorough 
examinations of the Veteran, noting all findings necessary for 
proper determinations in the matters.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Based on the 
foregoing, the Board finds that the Veteran has not been 
prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

      Service Connection Criteria

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Whether service connection is claimed on direct, secondary, or 
other (presumptive, e.g.) basis, a threshold requirement for 
substantiating such claim is that there must be competent 
evidence of the existence of a current disability.  See Degmetich 
v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a 
present disability there is no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran is competent to provide lay evidence as to 
observation of his disability symptoms, or to diagnose a 
disability capable of lay observation, he is not competent to 
establish by his own statements that a disability is related to a 
remote event in service as that is a medical question that 
requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 
(2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  
Compare Jandreau, 492 F.3d at 1376 (lay witness capable of 
diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 
(lay testimony is competent to establish the presence of varicose 
veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is 
generally the province of medical professionals to diagnose or 
label a mental condition, not the claimant"); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes 
the layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and sometimes 
not, for example, a form of cancer").

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

      General Increased Rating Criteria

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

Where the schedule does not provide a 0 percent rating under a 
diagnostic code, a 0 percent rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  

In claims for increased ratings, "staged" ratings may be 
warranted if the claims involve the initial ratings assigned with 
grants of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran's statements describing his symptoms and condition 
are competent evidence to the extent that he can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in conjunction 
with the objective medical evidence and the pertinent rating 
criteria.

	Low back, Right shoulder, Left shoulder

A February 1959 STR notes that the Veteran stepped on ice and 
injured his left shoulder.  The impression was a sprain and X-
rays were negative.  An additional entry from that month notes 
that the Veteran had continuing pain in his left shoulder.  

A July 1967 STR notes that the Veteran complained of pain in the 
central lumbar region.  The impression was mild strain.  

A July 1976 STR notes that the Veteran complained of pain in his 
right shoulder and back that had become progressively worse.  The 
assessment was muscle spasm.  

A March 2008 letter from C.B.W., M.D. notes that the Veteran had 
low back pain that did not appear to be coming from his hips, 
which looked to be quite benign on radiographs. 

The threshold matter that must be addressed here (as in any claim 
seeking service connection) is whether or not there is competent 
evidence that the Veteran actually has the disabilities for which 
service connection is sought (low back and bilateral shoulder 
disabilities).  As noted above, in the absence of proof of such 
disabilities there are no valid claims for service connection for 
such disabilities.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While the Veteran was seen for low back and bilateral shoulder 
complaints on a number of occasions in service, the record 
reflects that chronic disabilities relating to these complaints 
were not found.  The Veteran's service separation examination did 
not note any chronic disabilities of the low back or bilateral 
shoulders.  Consequently, service connection on the basis that 
the disabilities were manifested in service and persisted is not 
warranted.  

The evidence of record does not show (or suggest) that the 
Veteran has chronic disabilities of the low back or bilateral 
shoulders.  While post-service treatment records show notations 
of pain of the low back there was no identified underlying low 
back pathology or diagnosis of chronic disease.  The Veteran is 
competent to relate that he has low back and bilateral shoulder 
pain as such are symptoms capable of lay observation; however, 
whether such complaints are attributable to underlying disability 
entity is a medical question beyond the capability of lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F 3d 1372, 1374 (Fed. Cir. 
2007).  In matters requiring medical expertise the Board must 
rely on the competent medical evidence of record, which does not 
show chronic disabilities of the low back or bilateral shoulders.  
The Board finds no reason to question the Veteran's accounts that 
he has pain in these entities.  However, pain alone (absent 
underlying pathology) does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

It is additionally noteworthy that there is no competent evidence 
of record indicating an etiological relationship between any 
alleged disability above and the Veteran's active service.  As 
noted above the Veteran is competent to relate lay observable 
disabilities to service; however, he is not competent to 
establish by his own statements that a disability or pathology 
(not capable of lay observation) is related to a remote event in 
service as that is a medical question that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr 
v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  

In summary, the preponderance of the evidence is against a 
finding that the Veteran has chronic disabilities of the low back 
or bilateral shoulders.  Accordingly, a threshold requirement for 
establishing the claims of service connection (i.e. competent 
evidence of the disabilities for which service connection is 
sought) is not met.  The preponderance of the evidence is against 
the Veteran's claims; therefore, the benefit of the doubt rule 
does not apply.  The claims must be denied.
 
	Right leg, right knee, and, sinusitis

A January 1970 STR notes that the Veteran reported a history of 
chronic sinusitis.  No diagnosis of sinusitis was made.

A September 1972 STR notes that the Veteran had a long history of 
"leg pains."  

A January 2003 private outpatient treatment record notes that the 
Veteran had a diagnosis of peripheral vascular disease.  

A May 2003 private outpatient treatment record notes that the 
Veteran had "fairly significant frontal sinus disease."  

A September 2004 private outpatient treatment record notes that 
the Veteran had hip to calf and posterior thigh pain in the right 
leg.  The diagnosis was mild to moderate occlusive disease on the 
right.  

An October 2008 private outpatient treatment record notes that 
based on X-rays the Veteran had osteoarthritis and patellofemoral 
joint degenerative joint disease (DJD) of the bilateral knees.   

The evidence of record establishes that the Veteran has a current 
right leg disability (peripheral vascular disease and moderate 
occlusive disease), right knee disability (DJD), and sinusitis.  
His STRs document some leg pains (although not further specified) 
and a reported history of chronic sinusitis.  There are no 
complaints referable to the right knee.  They do not provide 
diagnoses of a right leg or knee disability or sinusitis.  
Consequently, service connection on the basis that the 
disabilities became manifest in service and persisted is not 
warranted.  What he must still show to establish service 
connection for right leg and knee disabilities and sinusitis is 
that they are related to his active service.  There is no 
competent evidence of record that establishes or tends to 
indicate that the Veteran's current disabilities are related to 
events, injuries, or diseases in service.  

The only evidence of a nexus between the Veteran's current right 
leg and right knee disabilities and sinusitis and his service are 
his own generalized lay statements, which are not enough to 
warrant the grant of service connection.  While the Veteran is 
competent to observe the presence of disability symptoms, see 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the 
question of an etiological relationship between current 
disability and service is a medical one requiring medical 
expertise that the Veteran has not been shown to possess. 

The first clinical notation of a right leg disability appears in 
2003, more than 24 years post-service.  Notably, a lengthy time 
interval between service and the first postservice clinical 
notation of complaints or symptoms associated with a disability 
for which service connection is sought is of itself a factor for 
consideration against a finding that such disability is related 
to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated by 
service). 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claims.  Therefore, the 
benefit of the doubt rule does not apply; the claims must be 
denied.

	Left knee scar

Scars (not of the head, face, or neck) are rated under Codes 
7801-7805.  A 10 percent rating is warranted for a scar (not on 
the head, face, or neck) when it is: A burn or other scar(s) that 
is deep and nonlinear involving an area of at least 6 square 
inches (39 sq. cm) (Code 7801); a burn or other scar(s) that is 
superficial and nonlinear involving an area of 144 square inches 
(929 sq. cm) or greater (Code 7802); when there are one or two 
scars that are painful or unstable (Code 7804). Scars can also be 
rated under an appropriate diagnostic code for limitation of 
function (Code 7805).  38 C.F.R. § 4.118 (effective from October 
23, 2008).

On June 2007 VA medical examination the Veteran reported he 
sustained a left knee laceration in 1970 from falling off of a 
telephone pole and that he had difficulties squatting and with 
high impact activities.  Examination revealed a scar 1 cm by 4 cm 
(although not specifically noted to be on the knee).  An addendum 
notes that the Veteran's left knee scar did not have tenderness, 
disfigurement, ulceration, adherence, instability, inflammation, 
edema, tissue loss, induration, hypopigmentation, or abnormal 
texture.  

The Veteran's scar is 4 square cm, and ratings under Codes 7801 
or 7802 are not warranted.  As the single scar is not painful or 
unstable, a rating under Code 7804 is not warranted.  Examination 
revealed no limitation of function due to the scar and a rating 
under Code 7805 is not warranted.  In summary, a compensable 
rating is not warranted for the Veteran's left knee scar.  
  
	Residuals of a broken fifth right toe

There is no specific diagnostic criteria for residuals of a 
broken fifth right toe, and this disability is currently rated 
noncompensable by analogy to the diagnostic criteria of Code 5284 
(for other foot injury) based on anatomical location and the 
nature of symptoms.  See 38 C.F.R. § 4.20.  Under those criteria, 
a 10 percent rating is warranted for a "moderate" foot injury.  
A 20 percent rating is warranted for a "moderately severe" foot 
injury.  A 30 percent rating is warranted for a "severe" foot 
injury.  The Note to Code 5284 indicates that a maximum 40 
percent rating will be assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a.  The words "moderate," "moderately 
severe," and "severe" are not defined in Code 5284.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.

On June 2007 VA examination the Veteran reported that he 
fractured his right fifth toe in 1981 and that it now hurt 
intermittently four to five times per day, 30 minutes at a time, 
characterized by aching/sharp pain rated 8/10.  The pain was 
elicited by physical activity and relieved by rest and 
medication.  The Veteran could function with medication, but 
standing or walking produced pain and stiffness.  The functional 
impairment associated with the disability was difficulty with 
prolonged standing or walking.  On examination the Veteran's feet 
did not reveal signs of abnormal weight bearing.  His gait and 
posture were normal and no assistive devices were required for 
ambulation.  There was tenderness of the feet and toes 
bilaterally.  Dorsiflexion of the toes and palpation of the 
metatarsal heads produced pain and tenderness.  X-rays of the 
right foot were interpreted as revealing non-weight bearing 
degenerative changes without acute fractures or dislocations.  
The diagnosis was osteoarthritis with painful range of motion.  

Resolving reasonable doubt in favor of the Veteran, the 
impairment associated with this disability has approximated a 
moderate foot disability.  The Veteran's disability has been 
manifested by pain, stiffness, tenderness, decreased range of 
motion, and difficulty with prolonged standing or walking.  The 
degree of impairment (functional limitations and decreased range 
of motion) reflected by the findings summarized above does not 
present, or approximate, a disability picture exceeding moderate 
foot disability.  Consequently, a rating of 10 percent (but no 
higher) for residuals of a broken fifth right toe is warranted.  

	Right tympanic membrane perforation

The Board notes that this disability is currently evaluated as 
noncompensable under Code 6211.  This Code provides a schedular 
maximum noncompensable (0 percent) rating for perforation of the 
tympanic membrane.  38 C.F.R. § 4.87.  
On June 2007 examination the Veteran reported constant tinnitus 
and trouble hearing in the right ear.  He did not have any 
balance or facial complaints.  On examination the tympanic 
membranes were sclerotic but mobile bilaterally.  The diagnosis 
was resolved right tympanic membrane perforation (no longer an 
issue) with sclerotic tympanic membrane indicating past 
perforation.  

As the Veteran is currently receiving the maximum available 
evaluation under Code 6211, a higher rating is not warranted for 
this disability.  Additionally, evaluation of this disability 
under other diagnostic criteria is not warranted.  While the 
Veteran has reported constant tinnitus within his right ear, the 
Board observes that the Veteran has already been awarded a 
separate compensable rating for this disability, and further 
compensation for this same symptomatology under other Diagnostic 
Codes is prohibited.  38 C.F.R. § 4.14.  

	Residuals of removal of salivary glands

There is no specific diagnostic code for residuals of removal of 
salivary glands currently rated noncompensable by analogy to the 
diagnostic criteria of Code 7344 (for benign neoplasms) based on 
anatomical location and nature of symptoms.  See 38 C.F.R. 
§ 4.20.  Code 7344 contemplates the evaluation of benign 
neoplasms, exclusive of skin growths.  An explanatory note 
associated with this Code provision indicates that the rating 
specialist should evaluate the Veteran's disability under the 
appropriate diagnostic code depending on the predominant 
disability or the specific residuals after treatment.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable rating for 
any period of time covered by this appeal.  Code 7344 makes clear 
that the rating specialist should evaluate the Veteran's 
disability under the appropriate diagnostic code depending on the 
predominant disability or the specific residuals after treatment.

On June 20007 examination (on behalf of VA) the Veteran reported 
that his salivary gland was excised in 1975 and that he 
occasionally had dry mouth.  The examiner noted that there was no 
functional impairment beyond that. 

The Board finds that the Veteran's dry mouth is encompassed by 
the non-compensable rating assigned.  There was no indication of 
impairment of mastication or digestive function and no functional 
impairment was noted.  In the absence of a predominant disability 
or specific functional impairment, the Board concludes that the 
non-compensable evaluation assigned was proper.

      Anterior tonsillar papilloma
      
There is no specific diagnostic code for anterior tonsillar 
papilloma
currently rated noncompensable by analogy to the diagnostic 
criteria of Code 6516 (for chronic laryngitis) based on 
anatomical location and nature of symptoms.  See 38 C.F.R. 
§ 4.20.  Under that Code, a 10 percent rating is warranted for 
hoarseness, with inflammation of the cords or mucous membranes.  
A higher rating of 30 percent is not warranted unless the Veteran 
has hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97. 

On June 2007 examination the Veteran reported that he had a right 
anterior tonsillar papilloma that was excised while he was on 
active duty and that since then he had not had any complaints of 
the throat.  On examination the oral cavity revealed no defects 
in the tongue or gingival.  There were no tonsils.  There was a 
very small papilloma in the right anterior tonsillar pillar with 
the normal uvula and a soft palate in the posterior pharyngeal 
wall.  The examiner noted that the papilloma still needed to be 
resected.  

Examination revealed no functional impairment and the Veteran did 
not report any complaints or symptoms referable to the throat.  
There was no hoarseness, with inflammation of the cords or mucous 
membranes, and the Veteran remains able to communicate in a 
normal fashion.  Accordingly, a compensable rating for the 
Veteran's anterior pillar papilloma is not warranted.    
      
      Residuals of retroauricular sebaceous cysts

The Veteran's scar residuals of retro auricular sebaceous cysts 
have been rated noncompensable under Code 7800 (for scars of the 
head, face, or neck).  The ratings may be based on the number of 
characteristics of disfigurement present.  The eight 
characteristics of disfigurement, as listed in Note 1, include 
the following: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch (0.6 
centimeters) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding six square 
inches (39 square centimeters); and (8) skin indurate and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  A rating of 10 percent requires one characteristic 
of disfigurement.  A rating of 30 percent is warranted where 
there are two or three characteristics of disfigurement; a rating 
of 50 percent is warranted where there are four characteristics 
of disfigurement.  A rating of 80 percent is warranted where 
there are six or more characteristics of disfigurement.  Ratings 
of 30, 50, and 80 percent are also warranted where there is 
visible or palpable tissue loss and additional symptomatology.  

On June 2007 VA examination the Veteran reported removal of two 
retroauricular sebaceous cysts in 1975 with resulting scars.  On 
examination the Veteran had 2.5 cm by .5cm and 1 cm by 4 cm scars 
behind the right auricle.  An addendum noted that the scars from 
the Veteran's sebaceous cysts did not have tenderness, 
disfigurement, ulceration, adherence, instability, inflammation, 
edema, tissue loss, induration, hypopigmentation, 
hyperpigmentation, or abnormal texture.  

Notably, the Veteran's scars do not have one or more 
characteristics of disfigurement and do not result in any 
underlying impairment; therefore, a compensable rating is not 
warranted.  

      Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The Board observes the 
Veteran has not required extended hospitalization for his 
service-connected disabilities during the pendency of this 
appeal.  Additionally, no examiner has stated the Veteran's 
service-connected disabilities alone are the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
service-connected disabilities.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disabilities at issue.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a right leg disability is denied.  

Service connection for sinusitis is denied.  

A compensable rating for the Veteran's left knee scar is denied.

A disability rating of 10 percent and no higher is warranted for 
the Veteran's residuals of a broken fifth right toe, subject to 
the regulations governing the payment of monetary awards.  

A compensable rating for a right tympanic membrane perforation is 
denied.  

A compensable rating for anterior tonsillar papilloma is denied. 

A compensable rating for scar residuals of retroauricular 
sebaceous cysts is denied.  

A compensable rating for residuals of removal of a salivary gland 
is denied. 


REMAND

While the notice provisions of the VCAA appear to be satisfied 
the Board finds that further development of the record is 
necessary to comply with VA's duty to assist the Veteran in the 
development of facts pertinent to the claims.  See 38 C.F.R. 
§ 3.159.   

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

	Left ear hearing loss

The Veteran alleges he has a left ear hearing loss due to in-
service flight line noise exposure.  His DD Form-214 reveals that 
for the greater part of his service in the Air Force his military 
occupation specialty was Cable & Antennae Installation & 
Maintenance.  While on June 2007 VA examination the Veteran had a 
left ear hearing loss disability by VA standards, but 
subsequently on February 2008 VA examination he did not meet the 
criteria set forth in 38 C.F.R. § 3.385.  It is noteworthy that 
for purposes of establishing service connection a "current 
disability" includes a disability which existed at the time a 
claim for VA disability compensation is filed or during the 
pendency of the claim, even if that disability subsequently 
resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
Such appears to be the case with regard to the Veteran's left ear 
hearing loss.  The Board finds that the elements of McLendon, 
including the low threshold of Factor C, are met and a VA 
examination to determine the etiology of the Veteran's left ear 
hearing loss is necessary.  

Notably, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
noted that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service."  Hensley, 5 Vet. App. at 159.  As the Court noted in 
Hensley, a Veteran who displayed normal hearing acuity at service 
separation may nonetheless be awarded service connection for 
hearing loss at a later date if the medical evidence determines 
his/her hearing loss was the result of an in-service disease or 
injury.  Id. 

	Disability manifested by vertigo/dizziness

The Veteran testified that his vertigo and dizziness began at the 
time of his surgery for removal of his salivary glands.  His STRs 
document that he was seen in-service for complaints of 
vertigo/dizziness and subsequently placed on profile.  
Vertigo/dizziness is a symptom capable of lay observation.  A 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of the presence 
of disability or symptoms of disability subject to lay 
observation.  While his STRs indicate that his vertigo/dizziness 
might have been a residual of surgery, there is no definitive 
opinion as to etiology.  The Board finds that the elements of 
McLendon, including the low threshold of Factor C, are met and a 
VA examination to determine whether the Veteran has a currently 
disability manifested by vertigo/dizziness and whether such is 
etiologically related to his active service or a service-
connected disability is necessary.   

	Cardiovascular disease

A June 2006 private outpatient treatment record establishes that 
the Veteran was given a diagnosis of coronary artery disease 
(CAD).  A November 1978 STR documents that he was seen for chest 
pain that radiated down the left arm and EKG showed sinus 
bradycardia.  The evidence of record indicates that the Veteran's 
cardiovascular disease may be related to his service (satisfying 
the low threshold of McLendon).  Accordingly, a VA examination is 
necessary to determine the etiology of any current cardiovascular 
disability.    
 
	Hypertension

The Veteran has a current diagnosis of hypertension.  A November 
1978 STR notes that the Veteran had a blood pressure reading of 
180/100.  The evidence of record indicates that the Veteran's 
hypertension may be related to his service (satisfying the low 
threshold of McLendon).  Accordingly, a VA examination is 
necessary to determine the etiology of any current hypertension 
disability.    

	TMJ

In his June 2010 hearing testimony the Veteran stated that his 
TMJ had increased in severity.  As his most recent VA examination 
was in June 2007 (and therefore is not contemporaneous), another 
VA examination to determine the current severity of his TMJ is 
necessary.  

	Chronic prostatitis

In his June 2010 hearing testimony the Veteran stated that he had 
been receiving treatment for his prostatitis from Dr. "Myocarny 
(phonetically spelled)" at Southwest Medical Center in Oklahoma 
City.  The evidence of record does not contain any such records 
and it does not appear that they have been sought.  As such 
records are outstanding, and are likely to contain pertinent (and 
perhaps critical) evidence in the matter at hand, they must be 
secured.  

	Left leg disability

The Veteran's STRs document that he injured his left leg 
(primarily twisting his knee) from a fall from a telephone pole 
in service.  Notably the issue has been recharacterized to a left 
knee disability as alleged.  He testified that he has constant 
aching in the knee.  The evidence of record indicates that the 
Veteran may have a left leg/knee disability that is related to 
his service (satisfying the low threshold of McLendon).  
Accordingly, a VA examination is necessary to determine the 
etiology of any current left knee disability.    

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for an audiological 
evaluation of the Veteran (with 
audiometric studies) to confirm whether he 
has (or at any time during the appeal 
period has had) a left hearing loss 
disability by VA standards and to 
determine the likely etiology of such 
disability, and in particular whether such 
disability is at least as likely as not (a 
50 percent or greater probability) related 
to his service (and specifically to 
include noise exposure therein).  The 
examiner must review the claims file in 
conjunction with the examination and 
explain the rationale for all opinions 
offered.  The examiner should also comment 
on the conflicting left ear audiometric 
findings on June 2007 and February 2008 
examinations.  

2.	The RO should arrange for an examination 
of the Veteran by an appropriate expert to 
determine the nature and likely etiology 
of any disability manifested by 
vertigo/dizziness.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies or tests should be 
performed.  Based on review of the record 
and examination of the Veteran the 
examiner should identify (by medical 
diagnosis) any current disability 
manifested by vertigo/dizziness and opine 
whether such is at least as likely as not 
(a 50 percent or greater probability) 
related to his active service or to a 
service-connected disability.  The 
examiner must explain the rationale for 
the opinion.  If the Veteran does not 
display any current disability 
characterized by vertigo and/or dizziness, 
the examiner should clearly state this for 
the record.  

3.	The RO should arrange for a cardiovascular 
examination of the Veteran to determine 
the likely etiology of his cardiovascular 
disease and hypertension.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies or 
tests should be performed.  Based on 
review of the record and examination of 
the Veteran the examiner should opine 
whether the Veteran's cardiovascular 
disease and hypertension are at least as 
likely as not (a 50 percent or greater 
probability) related to his active service 
(to include complaints of chest pain and 
sinus bradycardia and elevated blood 
pressure therein).  The examiner must 
explain the rationale for the opinion. 

4.	The RO should then arrange for the Veteran 
to be examined by a dentist to determine 
the current severity of his TMJ.  The 
Veteran's claims file must be reviewed in 
conjunction with the examination, and any 
tests or studies deemed necessary should 
be completed.  All pertinent findings 
should be described in detail.  

5.	The RO should also ask the Veteran to 
identify all providers of treatment 
(including the provider identified in the 
June 2010 hearing "Dr. Myocarny") and/or 
evaluation he has received for chronic 
prostatitis and to provide the releases 
needed to secure records of any private 
evaluation and/or treatment identified, 
specifically including complete clinical 
records from the above identified 
physician.  The RO should secure copies of 
complete clinical records of all 
evaluations and treatment from all 
identified providers.

6.	The RO should arrange for an orthopedist 
to examine the Veteran.  The orthopedist 
should review the claims file in 
conjunction with the examination.  After 
review of the claims file and examination 
of the Veteran the orthopedist should 
answer the following questions:

a.	What is the diagnosis for the 
Veteran's left knee disability?

b.	Is it at least as likely as not (a 50 
percent or greater probability) that 
the Veteran's left knee disability is 
related to his left knee complaints 
in service? 

7.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


